United states Securities and Exchange Commission Washington, D.C. 20549 FORM 10-Q (Mark One) x Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2009 o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act For the transition period from to Commission File Number: 0-52556 Card Activation Technologies, Inc. (Exact name of registrant as specified in its charter) Delaware 20-5769015 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 53 West Jackson Blvd., Suite 1618 60604-3749 Chicago, Illinois (Address of principal executive offices) (Zip Code) (312) 972-1662 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days:Yes xNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.Yes ¨No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non–accelerated filer, or a smaller reporting company. See definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b–2 of the Exchange Act. Large accelerated filer¨ Accelerated filer¨ Non–Accelerated filer¨ (Do not check if a smaller reporting company) Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b–2 of the Exchange Act).Yes¨Nox As of July 15, 2009, the issuer had 174,782,045 shares of common stock, $0.001 par value per share, outstanding. TABLE OF CONTENTS Page Number PART I - FINANCIAL INFORMATION 1 Item 1. Condensed Financial Statements (unaudited) 1 Condensed Balance Sheets March 31, 2009 (unaudited) and December 31, 2008 1 Condensed Statements of Operations(unaudited) 2 Condensed Statements of Cash Flows (unaudited) 3 Notes to Condensed Financial Statements (unaudited) 4 Item 2. Management Discussion & Analysis of Financial Condition & Results of Operations 7 Item 3. Quantitative and Qualitative Disclosures About Market Risk 8 Item 4T. Controls and Procedures 9 PART II - OTHER INFORMATION 9 Item 1. Legal Proceedings 10 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 10 Item 6. Exhibits 10 Table of Contents PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS CARD ACTIVATION TECHNOLOGIES, INC. CONDENSED BALANCE SHEETS March31, September30, (Unaudited) CURRENT ASSETS Cash $ $
